Citation Nr: 0817233	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  07-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$1,211.67 in VA disability compensation benefits based on an 
apportionment for a child of the veteran due to "fugitive 
felon" status of the veteran.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The Board notes that the appellant requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for February 2008 at the St. Petersburg RO.  
The appellant failed to report for the hearing without 
explanation and has not requested that the hearing be 
rescheduled.  Thus, her request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  


REMAND

Prior to the temporary discontinuation of benefits while 
incarcerated, the veteran had been receiving VA disability 
compensation benefits at the 30 percent level because of a 
service-connected left foot disorder.  The appellant's child, 
C.M.S., was receiving $50.00 monthly apportionment of the 
veteran's benefits as his child.  As C.M.S. was living with 
appellant, his mother, she was receiving the payments on his 
behalf since February 2002, according to documentation in the 
claims file dated from September to November 2003.  

In February 2005, VA's Office of Inspector General prepared a 
report indicating that an arrest warrant issued in August 
2003 by the Bainsbridge, Georgia Sheriff's Department was 
active for the veteran.  In February 2005, the RO informed 
the veteran of his status as a fugitive felon under VA law 
and regulations, and proposed to terminate his compensation.  

The Board notes parenthetically that in September 2004, the 
veteran was sent a notice for a periodic examination for 
evaluation of his service-connected foot disorder.  This was 
sent to his long-standing address of record in Attapulgus, 
Georgia.  He reported for that examination in October 2004.  

In June 2005, the RO notified the veteran that it would put 
him in zero status effective August 24, 2003, the date of the 
warrant.  He was informed his dependents could not receive 
payments due to his fugitive felon status.  Also in June 
2005, the RO sent a letter to the appellant informing her 
that the veteran was in fugitive felon status and that Public 
Law 107-103 prohibited payment of VA benefits to dependents 
while the veteran is in fugitive felon status.  It informed 
her that it proposed to stop C.M.S.'s benefits effective 
August 23, 2003.  

In August 2005, appellant received a letter from the RO 
informing her that C.M.S.'s apportionment was stopped 
effective August 24, 2003.  

In a letter received at the RO in September 2005, the 
appellant stated that neither she nor her child had any idea 
of the veteran's past.  She explained that she was a single 
mother with young children, and had very difficult financial 
circumstances.  She stated that she was unable to pay back 
the overpayment of money to her that resulted from the 
veteran's fugitive status.  She submitted a list of her 
monthly expenses.  She also submitted a financial status 
report in November 2005, showing her monthly payments 
exceeded her income.  She reported that she had two children, 
ages 8 months and 3 years old, and that she was a teacher, a 
job she had held since 1999.  

In December 2006, the appellant was informed by the RO of the 
decision on waiver of the apportionment overpayment.  It was 
determined by the Committee on Waivers and Compromises that 
the veteran was at fault in the creation of the overpayment.  
As the appellant was receiving an apportionment of a fugitive 
felon's benefits on behalf of her son, she was informed that 
Public Law 107-103 prohibited payment of VA benefits to her 
son during the period of the outstanding warrant.  The waiver 
of the overpayment of $1,211.67 was denied.  The appellant 
disagreed with this denial.  

In an April 2007 statement of the case sent to appellant, it 
was noted that VA must not waive recovery of any payment or 
collection of indebtedness if in connection with the claim 
for such waiver there exists an indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person or persons having an interest in obtaining 
such a waiver of such recovery or collection of such 
indebtedness.  38 U.S.C.A. § 5302(c).  

The appellant has essentially argued that as she was not at 
fault, she should not be responsible for the overpayment.  
She also urges that she is not financially able to repay the 
overpayment.  In the alternative, she has offered to repay 
the overpayment at the rate of five dollars per month, due to 
her extremely difficult financial situation.  

The record reflects that the veteran was incarcerated from 
June 2006 through December 2007, and that his compensation 
award was reinstated effective in January 2008.  

The Board finds that additional development must be 
undertaken prior to Board review.  This claim does not deal 
with validity of the underlying debt.  Rather, it requires VA 
to address whether to waive the debt created by the resulting 
overpayment to the appellant on behalf of her child.  It is 
uncontroverted that the debt was created because the 
appellant received an overpayment due to the veteran's 
fugitive felon status.  Under 38 U.S.C.A. § 5302(c), when 
there is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in seeking the waiver, there is no statutory 
prohibition on seeking a waiver.  That person is the 
appellant on behalf of her child in this instance.  The 
Secretary can waive recovery of any debt unless the 
prohibitive factors are present as to the person seeking the 
waiver.  As there is no statutory prohibition on this waiver, 
the RO must address whether the appellant is entitled to a 
waiver of overpayment based on all applicable laws and 
regulations, including equity and good conscience and undue 
hardship, as set forth at 38 C.F.R. § 1.965.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting her to 
provide any pertinent evidence in her 
possession pertaining to the matter on 
appeal, or the identifying information 
and any necessary authorization to enable 
VA to obtain such evidence on his behalf.  
It should also send her a Financial 
Status Report and request her to complete 
and return it.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue of waiver of 
recovery of an overpayment of $1,211.67, 
to the appellant.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, she should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



